EXHIBIT (11) [ROPES & GRAY LLP LETTERHEAD] December 16, 2011 HighMark Funds 350 California Street, Suite 1600 San Francisco, California 94104 Ladies and Gentlemen: We are furnishing this opinion in connection with the Registration Statement on Form N-14 (the “Registration Statement”) being filed today by HighMark Funds (the “Trust”) under the Securities Act of 1933, as amended (the “Act”), relating to the proposed acquisition by HighMark Value Momentum Fund, a series of the Trust (the “Acquiring Fund”), of all the assets and liabilities of HighMark Large Cap Value Fund, a series of the Trust (the “Acquired Fund”), and the issuance of Class A, Class B, Class C and Fiduciary shares of beneficial interest of the Acquiring Fund in connection therewith (the “Shares”), all in accordance with the terms of an Agreement and Plan of Reorganization by and among the Trust, on behalf of the Acquiring Fund and the Acquired Fund, and HighMark Capital Management, Inc. (the “Agreement and Plan of Reorganization”). We are familiar with the actions taken by the trustees of the Trust to authorize the issue and sale to the public from time to time of authorized and unissued shares of the Acquiring Fund. We have examined the Trust’s Declaration of Trust and the amendments thereto (the “Declaration of Trust”) on file in the office of the Secretary of The Commonwealth of Massachusetts.We have also examined a copy of the Trust’s Amended and Restated Code of Regulations, the Agreement and Plan of Reorganization and such other documents, receipts and records as we have deemed necessary for purposes of this opinion. We have assumed, for the purpose of this opinion, that the Agreement and Plan of Reorganization has been duly authorized and when executed and delivered by each party thereto will constitute a legal, valid and binding obligation of the Trust, on behalf of the Acquired Fund and the Acquiring Fund. We have made such examination of Massachusetts law as we have deemed relevant for the purpose of this opinion.We express no opinion as to the effect of laws, rules and regulations of any state or jurisdiction other than The Commonwealth of Massachusetts and the United States of America.Further, we express no opinion as to the state securities or “Blue Sky” laws of any jurisdiction, including The Commonwealth of Massachusetts. Based on and subject to the foregoing, we are of the opinion that the beneficial interest of the Acquiring Fund is divided into an unlimited number of shares, and that, when the Shares are issued in accordance with the Agreement and Plan of Reorganization and sold as of the closing date on the terms described in the Registration Statement, such Shares will be validly issued, fully paid and non-assessable by the Trust. The Trust is an entity of the type commonly known as a “Massachusetts business trust.”Under Massachusetts law, shareholders could, under certain circumstances, be held personally liable for the obligations of the Trust.However, the Declaration of Trust disclaims shareholder liability for acts or obligations of the Trust and requires that notice of such disclaimer be given in every note, bond, contract, order or other undertaking issued by or on behalf of the Trust or its trustees relating to the Trust or any series of the Trust.The Declaration of Trust provides for indemnification out of the property of a particular series of shares for all loss and expense of any shareholder of that series held personally liable solely by reason of his or her being or having been a shareholder of that series.Thus, the risk of a shareholder incurring financial loss on account of being such a shareholder is limited to circumstances in which that series of shares itself would be unable to meet its obligations. We consent to the filing of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/ Ropes & Gray LLP Ropes & Gray LLP 2
